Case 6:20-cv-01091-MJJ-CBW Document 14 Filed 10/30/20 Page 1 of 3 PageID #: 101




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

 SAMI KALEVA KIVINEN                            CASE NO. 6:20-CV-01091 SEC P

 VERSUS                                         JUDGE ROBERT R. SUMMERHAYS

 WILLIAM BARR, ET AL                            MAGISTRATE JUDGE WHITEHURST

                                 MEMORANDUM ORDER

       Pro se plaintiff petitioner Sami Kaleva Kivinen, proceeding in forma pauperis,

 filed the instant petition for writ of habeas corpus, pursuant to 28 U.S.C. § 2241, on

 September 4, 2020. Petitioner is an immigration detainee in the custody of the

 Department of Homeland Security / U.S. Immigration and Customs Enforcement

 (“DHS/ICE”). Petitioner alleges that his continued detention is unconstitutional

 under Zadvydas v. Davis, 533 U.S. 678, 701 (2001) and requests immediate release

 from detention. This matter has been referred to the undersigned for review, report,

 and recommendation in accordance with the provisions of 28 U.S.C. § 636 and the

 standing orders of the Court.

                                  Factual Background

       Petitioner was born in Finland in 1974 and came to the United States in 1995.

 Doc. 1, p. 3. He was taken into ICE custody on January 3, 2019, and received a final

 order of removal on December 5, 2019. Id. at p. 3. Petitioner alleges that he has

 remained in ICE custody beyond the presumptively reasonable 6-month post-

 removal order period set forth in Zadvydas v. Davis, 533 U.S. 678, 701 (2001).
Case 6:20-cv-01091-MJJ-CBW Document 14 Filed 10/30/20 Page 2 of 3 PageID #: 102




       In order to determine what action should be taken with respect to this petition,

       THE CLERK IS DIRECTED to serve a summons, a copy of the petition

 (rec. doc. 1), and a copy of this Order, by certified mail, on the United States through

 the United States Attorney for the Western District of Louisiana, the United States

 Attorney General, U.S. Immigration and Customs Enforcement (DHS/ICE), the

 Director of ICE, and the warden of the Lasalle ICE Processing Center.

       IT IS ORDERED that Respondents file an answer to the petition within sixty

 (60) days following the date of service. In the answer, Respondents shall provide the

 Court with summary judgment evidence indicating whether there is a significant

 likelihood of removal in the reasonably foreseeable future or whether

 Petitioner’s detention is otherwise lawful. This evidence shall include information

 regarding the length of time that he has been in post-removal-order custody, the date

 on which her removal order became final, any administrative decisions relating to

 Petitioner’s request for bond, and all documents relevant to the efforts made by the

 immigration officials to obtain travel documents for Petitioner.

       Respondents shall also file a memorandum of law briefing the issues raised in

 the answer and citing applicable statutory and case law. The memorandum should

 also address whether there is a significant likelihood of removing Petitioner from the

 United States in the reasonably foreseeable future.




                                            2
Case 6:20-cv-01091-MJJ-CBW Document 14 Filed 10/30/20 Page 3 of 3 PageID #: 103




        IT IS FURTHER ORDERED that Petitioner will be given thirty (30) days

 following the filing of Respondents’ answer to produce contradictory summary

 judgment evidence1 on the issue of the lawfulness of his detention.

        All documentary exhibits MUST BE APPROPRIATELY BOUND AND

 THE PAGES MUST BE NUMBERED. An index describing each item attached

 to the response and showing each item’s page number shall also be attached.

        FINALLY, IT IS ORDERED that, as a condition to their acceptance by the

 Clerk, all future filings by Petitioner and Respondents shall include a certificate

 stating that a copy thereof has been mailed to all other parties.

        After the record is complete and all delays have run, the Court will

 determine if genuine issues of material fact exist, which preclude summary

 judgment and necessitate an evidentiary hearing. If no hearing is necessary, a

 Report and Recommendation will be issued without further notice.

        THUS DONE in Chambers on this 30th day of October, 2020.




 1
  Summary judgment evidence consists of affidavits or unsworn declarations made in accordance
 with 28 U.S.C. § 1746, deposition testimony, answers to interrogatories, admissions, and sworn or
 certified copies of all papers referred to. All affidavits or unsworn declarations must comply with
 Rule 56(e). They shall be made on personal knowledge and set forth such facts as would be
 admissible in evidence, and shall show affirmatively that the affiant is competent to testify to the
 matters stated therein.
                                                  3
